Per Curiam
Following a bench trial, the circuit court awarded a judgment of $272.24 to the City of Kansas City, Missouri (“City”) on its claim against Edna Crook and Mary Tail-man for unpaid water service bills. The City appeals, contending the circuit court erred in failing to award damages covering the full three-year period of the alleged delinquency. The City also contends the court erred in allowing hearsay testimony and documents proffered by Crook and Tallman. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).